DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Masumoto et al. (JP 2010226830 A, as cited on IDS filed 07/14/2021) in view of Liu et al. (US 2020/0350794 A1).
RE claim 1, Masumoto teaches a rotor 40 (Figs.1, 2) of a rotary electric machine 100 for a vehicle (intended use), comprising: a rotor shaft 21; and a rotor core 41 including a plurality of electromagnetic steel plates 42 (42a, 42b) fitted to an outer peripheral surface of the rotor shaft 21, wherein a strength of the electromagnetic steel plate 42a disposed in at least one of end portions of the rotor core 41 in an axial direction of the rotor shaft is set to be higher than a strength of the electromagnetic steel plate 42b disposed in a central portion of the rotor core 41 in the axial direction of the rotor shaft 21 (see Figs.2b and ¶ 33).
Masumoto does not teach the core fitted to the shaft in an interference fit state or a transition fit state.
Liu teaches the core (4) fitted to the shaft 1 in an interference fit state (¶ 15) or a transition fit state (see ¶ 61), doing so allows the core to be properly/securely attached to the shaft during rotation of the rotor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Masumoto by having the core fitted to the shaft in an interference fit state or a transition fit state, as taught by Yamamoto, for the same reasons as discussed above.

RE claim 2/1, Masumoto in view of Liu has been discussed above. Masumoto further teaches the strength of the electromagnetic steel plate 42a disposed in each of the end portions of the rotor core 41 in the axial direction of the rotor shaft 21 is set to be higher than the strength of the electromagnetic steel plate 42b disposed in the central portion of the rotor core 41 in the axial direction of the rotor shaft 21 (see Fig.2b and ¶ 33).

RE claim 3/2, Masumoto in view of Liu has been discussed above. Masumoto further teaches the electromagnetic steel plates 41 include a first electromagnetic steel plate 42b and a second electromagnetic steel plate 42a that is made of a material having a higher mechanical strength than a mechanical strength of the first electromagnetic steel plate 42b (¶ 33); and the first electromagnetic steel plate 42b is disposed in the central portion of the rotor core 41 in the axial direction of the rotor shaft 21, and the second electromagnetic steel plate 42a is disposed in each of the end portions of the rotor core 41 in the axial direction of the rotor shaft 21 (see ¶ 33).

RE claim 6/3, Masumoto in view of Liu has been discussed above. Masumoto does not teach the second electromagnetic steel plates each include a through hole at the same position in a state where the rotor core 41 assembled to the rotor shaft, the through hole penetrating the second electromagnetic steel plates in the axial direction of the rotor shaft.
Liu teaches the second electromagnetic plates 4 each include a through hole (51-54) at the same position in a state where the rotor core 41 assembled to the rotor shaft 1, the through hole penetrating the second electromagnetic steel plates in the axial direction of the rotor shaft 1 (see Figs.1, 2), such positioning structure ensure accuracy of rotor dynamic balance (¶ 19) while reducing the total cost (¶ 17).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Masumoto by having the second electromagnetic steel plates each include a through hole at the same position in a state where the rotor core 41 assembled to the rotor shaft, the through hole penetrating the second electromagnetic steel plates in the axial direction of the rotor shaft, as taught by Liu, for the same reasons as discussed above.

RE claim 7/6, as discussed above, Liu further teaches in the state where the rotor core 4 is assembled to the rotor shaft 1, holes (e.g.: 53, 54) are provided in the end portions of the rotor core 41 in the axial direction of the rotor shaft 21 by the through holes at the same position in a circumferential direction of the rotor core 41 (see ¶ 28 for matching positioning hole 53 - 52 - 51 - 55 - 54 in that order. In other word, the positioning hole 53 of first core end (4) match with positioning hole 54 of last core end (4)).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Masumoto in view of Liu as applied to claim 6 above, and further in view of Mae et al. (US 2017/0085160 A1).
RE claim 8/6, Masumoto in view of Liu has been discussed above. Masumoto further teaches electromagnetic steel plate 41 includes a housing hole 43 for housing a magnet 44.
Masumoto in view of Liu does not teach the through hole is provided on an inner peripheral side in a radial direction of the electromagnetic steel plate with respect to the housing hole.
Mae teaches through hole 3c is provided on an inner peripheral side in a radial direction of the electromagnetic steel plate with respect to the housing hole 4 (Fig.2), doing so would prevent interference and maintain separation between the positioning hole and magnet housing hole.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Masumoto in view of Liu by having the through hole is provided on an inner peripheral side in a radial direction of the electromagnetic steel plate with respect to the housing hole, as taught by Mae, for the same reasons as discussed above.

Claims 4, 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Masumoto in view of Liu as applied to claim 1 above, and further in view of Weber et al. (US 2019/0020248 A1).
RE claim 4/1, Masumoto in view of Yamamoto has been discussed above. Masumoto further teaches the rotor core includes at least two types of the electromagnetic steel plates having different thicknesses from each other; and a thickness of the electromagnetic steel plate disposed closer to an end portion of the rotor core in the axial direction of the rotor shaft is increased.
Weber teaches the rotor core includes at least two types of the electromagnetic steel plates 102b, 102a having different thicknesses from each other (¶ 70. 72); and a thickness (0.5-0.65mm) of the electromagnetic steel plate 102b disposed closer to an end portion of the rotor core 100 in the axial direction of the rotor shaft is increased (from thickness of 0.3mm of plate 102a, see ¶ 70), such arrangement allows the performance of the asynchronous machine to be increased by the rotor according to the invention given a more compact construction. The more compact construction is accompanied by a savings in weight (¶ 31, 32).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Masumoto in view of Liu by having the rotor core includes at least two types of the electromagnetic steel plates having different thicknesses from each other; and a thickness of the electromagnetic steel plate disposed closer to an end portion of the rotor core in the axial direction of the rotor shaft is increased, as taught by Weber, for the same reasons as discussed above.

RE claim 5/4, as discussed above, Weber teaches the electromagnetic steel plates include a first electromagnetic steel plate 102a and a second electromagnetic steel plate 102b that is thicker than the first electromagnetic steel plate 102a (Fig.2 and ¶ 70, 72); and the first electromagnetic steel plate 102a is disposed in the central portion of the rotor core 100 in the axial direction of the rotor shaft (not shown, see ¶ 22 for disclosure of shaft), and the second electromagnetic steel plate 102b is disposed in each of the end portions of the rotor core 100 in the axial direction (A, X) of the rotor shaft (Figs.1, 2).

RE claim 10/1, Masumoto in view of Liu has been discussed above. Masumoto further teaches; and the strength of the electromagnetic steel plate (42a) disposed closer to an end portion in the axial direction of the rotor shaft 21 is increased (see ¶ 33).
Masumoto does not teach the rotor core includes at least three types of the electromagnetic steel plates
Weber teaches the rotor core 100 (Fig.2) includes at least three types of the electromagnetic steel plates 102a, 102b, 102c, such arrangement allows the performance of the asynchronous machine to be increased by the rotor according to the invention given a more compact construction. The more compact construction is accompanied by a savings in weight (¶ 31, 32).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Masumoto in view of Liu by having the rotor core includes at least three types of the electromagnetic steel plates, as taught by Weber, for the same reasons as discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS TRUONG whose telephone number is (571)270-5532. The examiner can normally be reached Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS TRUONG/Primary Examiner, Art Unit 2834